DETAILED ACTION

Introduction
1.         This office action is in response to Applicant’s submission filed on 05/07/2020.   Claims 1-20 are pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
3.	The drawings filed on 05/07/2020 have been accepted and considered by the Examiner.

Double Patenting
4.         The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
  
5.	Claims 1, 8, and 16 in the present Application ‘228 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent: 8,914,290, Claims 1-19 of U.S. Patent: 9,697,818, and Claims 1-19 of U.S. Patent: 10,685,643. 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following rationale. By comparing independent Claims 1, 8, and 16 in the current App. ‘228  with Claims 1, 12; 1, 5; and 12, 16 of U.S. Patent ‘290, and  Claims 1, 7, and 15 of  U.S. Patent ‘818, and Claims 1, 7, and 15 of U.S. Patent ‘643 individually and correspondingly, several similarities and overlapping limitations can be observed as presented in Table 1 below with respect to, see e.g., the recited inter alia:
  “1. A communication system comprising: a text-to-speech engine configured to provide an audible output to a user, the text-to-speech engine including an operational parameter; and a processing circuitry configured to: monitor an environmental condition related to the text-to-speech engine; modify the operational parameter of the text-to-speech engine based on the monitored environmental condition, wherein the monitored environmental condition comprises at least one of: an ambient noise level; a location of the user; a proximity of the user to another user; and a time of day; receive a user input indicating that the audible output of the text-to-speech engine is acknowledged by the user after the operational parameter is modified” ;
“8. A communication system comprising: a text-to-speech engine configured to provide an audible output to a user, the text-to-speech engine including an operational parameter; and a processing circuitry configured to: monitor an environmental condition related to the text-to-speech engine; modify the operational parameter based on the monitored environmental condition, wherein the monitored environmental condition comprises a time of day; receive a user input indicating that the audible output of the text-to-speech engine is acknowledged by the user after the operational parameter is modified” and 
“16. A method comprising: providing, by a text-to-speech engine, an audible output to a user, wherein the text-to-speech engine includes an operational parameter; monitoring an environmental condition related to the text-to-speech engine; modifying the operational parameter of the text-to-speech engine based on the monitored environmental condition, wherein the monitored environmental condition comprises at least one of: an ambient noise level; a location of the user; a proximity of the user to another user; and a time of day; receiving a user input indicating that the audible output of the text-to-speech engine is acknowledged by the user after the operational parameter is modified.”

The mentioned independent Claims 1, 8, and 16 in the current App. ‘228  when compared to Claims 1, 12; 1, 5; and 12, 16 of U.S. Patent ‘290, and  Claims 1, 7, and 15 of  U.S. Patent ‘818, and Claims 1, 7, and 15 of U.S. Patent ‘643 individually and correspondingly are obvious variants as noted in the analyzed limitations, and as observed featuring the same functionalities in Table 1 provided below. Dependent Claims 2-7; 9-15; and 17-20 also follow the same rationale as to corresponding independent Claims 1, 8, and 16, and thus is(are) also rejected on the same reasons with regards to ground(s) of nonstatutory obviousness-type double patenting, and  due to their further dependency.
Thus, one of ordinary skill in the art would recognize that it would have been obvious to eliminate, substitute, and/or add limitations in order to have a patent with wider applicability and freedom to operate. In re Karlson, 136 USPQ 184 (1963): “Omission of an element and its function is an obvious expedient if the remaining elements perform the same functions as before”. 
Table 1:
Application: ‘228

1. A communication system comprising: a text-to-speech engine configured to provide an audible output to a user, the text-to-speech engine including an operational parameter; and a processing circuitry configured to: monitor an environmental condition related to the text-to-speech engine; modify the operational parameter of the text-to-speech engine based on the monitored environmental condition, wherein the monitored environmental condition comprises at least one of: an ambient noise level; a location of the user; a proximity of the user to another user; and a time of day; receive a user input indicating that the audible output of the text-to-speech engine is acknowledged by the user after the operational parameter is modified.
















































8. A communication system comprising: a text-to-speech engine configured to provide an audible output to a user, the text-to-speech engine including an operational parameter; and a processing circuitry configured to: monitor an environmental condition related to the text-to-speech engine; modify the operational parameter based on the monitored environmental condition, wherein the monitored environmental condition comprises a time of day; receive a user input indicating that the audible output of the text-to-speech engine is acknowledged by the user after the operational parameter is modified.


16. A method comprising: providing, by a text-to-speech engine, an audible output to a user, wherein the text-to-speech engine includes an operational parameter; monitoring an environmental condition related to the text-to-speech engine; modifying the operational parameter of the text-to-speech engine based on the monitored environmental condition, wherein the monitored environmental condition comprises at least one of: an ambient noise level; a location of the user; a proximity of the user to another user; and a time of day; receiving a user input indicating that the audible output of the text-to-speech engine is acknowledged by the user after the operational parameter is modified.


U.S. Patent: ‘290

1. A communication system for a speech-based environment, the communication system comprising: a text-to-speech engine configured for providing an audible output to a user, the text-to-speech engine including at least one adjustable operational parameter; and processing circuitry configured to monitor at least one environmental condition associated with the user that is related to intelligibility of an audible output of the text-to-speech engine, the processing circuitry further configured to modify the at least one adjustable operational parameter of the text-to-speech engine in response to the monitored at least one environmental condition.

5. The communication system of claim 1 wherein the monitored environmental condition related to intelligibility of the audible output of the text-to-speech engine is associated with at least one of: an ambient noise level, a type of message being converted by the text-to-speech engine, a type of command received from a user, a location of a user, a proximity of a user to a another user, an ambient temperature of a user's environment, a time of day, an experience level of a user with the text-to-speech engine, an experience level of a user with an area of a task application, an amount of time logged by a user with the task application, a language of a message being converted by the text-to-speech engine, a length of a message being converted by the text-to-speech engine, a frequency that a message being converted by the text-to-speech engine is used by the task application
U.S. Patent: ‘818

1. A communication system for a speech-based environment, the communication system comprising: a text-to-speech engine configured to provide an audible output to a user, the text-to-speech engine including one or more adjustable operational parameters; and processing circuitry configured to: monitor an ambient noise level and, in response to the monitored ambient noise level, modify the adjustable operational parameter of the text-to-speech engine, and monitor environmental conditions related to intelligibility of the audible output of the text-to-speech engine and, in response to the monitored environmental conditions, modify one or more of the adjustable operational parameters of the text-to-speech engine, the monitored environmental conditions comprising a type of message being converted by the text-to-speech engine, a type of command received from the user, an experience level of the user with the text-to-speech engine, an experience level of the user with an area of a task application, an amount of time logged by the user with a task application, a language of a message being converted by the text-to-speech engine, a length of a message being converted by the text-to-speech engine, a frequency that a message being converted by the text-to-speech engine is used by a task application, or any combination thereof; wherein the adjustable operational parameter is a speed of the text-to-speech engine, which is temporarily reduced in response to the monitored environmental conditions to increase the intelligibility of the audible output to the user.
U.S. Patent: ‘643

1. A communication system comprising: a text-to-speech engine configured to provide an audible output to a user, the text-to-speech engine including an adjustable operational parameter; and a processing circuitry configured to: monitor an ambient noise level and, in response to an occurrence of a predefined condition associated with the ambient noise level, modify the adjustable operational parameter of the text-to-speech engine, and monitor an environmental condition related to intelligibility of the audible output of the text-to-speech engine; modify the adjustable operational parameter of the text-to-speech engine based on the monitored environmental condition, wherein the monitored environmental condition comprises at least one of: a type of a message being converted by the text-to-speech engine; a type of a command received from the user; a location of the user; a proximity of the user to another user; an ambient temperature of the user's environment; a time of day; an experience level of the user with the text-to-speech engine; an experience level of the user with an area of a task application; an amount of time logged by the user with the task application; a language of the message being converted by the text-to-speech engine; a length of the message being converted by the text-to-speech engine; and a frequency that the message being converted by the text-to-speech engine is used by the task application; receive a user input indicating that the audible output of the text-to-speech engine is understood by the user after the adjustable operational parameter is modified; and in response to the user input, restore the modified adjustable operational parameter of the text-to-speech engine to a previous setting after a predefined amount of time has elapsed.



Claim Rejections - 35 USC § 103
6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
7.	Claim 1-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kirsch et al., (U.S. Patent Application Publication: 2010/0057465), in view of Veprek et al., (U.S. Patent Application Publication: 2002/0128838), both already of record, and hereinafter referred to as KIRSCH and VEPREK.
With respect to Claim 1, KIRSCH discloses:
1. A communication system comprising: 
a text-to-speech engine configured to provide an audible output to a user, the text-to-speech engine (See e.g., TTS control engine 202 in Fig. 2, KIRSCH paras. 24, 25, Fig. 2) including an operational parameter (See e.g., TTS control engine 202, and TTS tuning modules 322, 324 that classify vehicle states and relate them to human reactions and associated countermeasures that can be brought into effect through the adjustment of TTS speech synthesis parameters,  KIRSCH paras. 24, 25, Fig. 2); and 
a processing circuitry (See e.g., sensors, KIRSCH paras. 8, 24, 25, Fig. 3) configured to: 
monitor an environmental condition related to the text-to-speech engine (See e.g., how the TTS engine also includes one or more TTS tuning modules that analyze the operating states of the vehicle based on the measurements acquired from the vehicle sensors and calculate changes to the TTS audio parameters to alter the quality of the TTS synthesized voice in order to increase its intelligibility, KIRSCH paras. 8, 24, 25, Fig. 3); 
modify the operational parameter of the text-to-speech engine based on the monitored environmental condition (See e.g., how the TTS engine also includes one or more TTS tuning modules that analyze the operating states of the vehicle based on the measurements acquired from the vehicle sensors and calculate changes to the TTS audio parameters to alter the quality of the TTS synthesized voice in order to increase its intelligibility, KIRSCH paras. 8, 24, 25, Fig. 3), wherein the monitored environmental condition comprises at least one of: an ambient noise level; a location of the user; a proximity of the user to another user; and [a time of day] (See e.g., how “…such speech synthesis parameters are stored in a TTS parameter module 326 and can be updated or modified based on the one or more TTS tuning models 322, 324 that take into account the current state of the vehicle and its environment…TTS control engine 202 then exports parameters from the TTS parameter module 326 to the TTS speech synthesizer 310 to cause the TTS audio stream played to the driver to be modified according to the identified countermeasures…”; “…environmental condition, noise level or weather conditions,” “…a speed of the automotive vehicle; an interior noise level of the automotive vehicle; a number of occupants of the automotive vehicle; a lighting condition of an environment in which the automotive vehicle is operating; a weather condition of an environment in which the automotive vehicle is operating; and a road roughness condition of a road over which the automotive vehicle is moving…,” “…wherein the at least one vehicle sensor adapted to measure the speed of the automotive vehicle comprises at least one of a speedometer, an odometer, an anti-lock brake sensor, and a global positioning sensor…,” “…at least one vehicle sensor adapted to measure the interior noise level of the automotive vehicle comprises at least one of a microphone, a window up/down sensor, a vehicle speed sensor, and a vehicle suspension sensor…,” “…at least one vehicle sensor adapted to measure the weather condition of an environment in which the automotive vehicle is operating comprises at least one of a windshield wiper on/off sensor, and a temperature sensor…,” and se e.g., also “…idiosyncrasies of a particular driver may also comprise operational parameters that can be used to tune a TTS system. For example, a driver preference for a male or female voice, or for a certain language or regional accent could be determined by analyzing a driver's own voice through a microphone sampling system or by requesting user input on preferences. Such operational parameters would also fall within the scope and spirit of the present invention….” KIRSCH paras. 8, 19, 24, 25, 30, 31, Figs. 2, 3, Claims 1, 17); receive a user input indicating that the audible output of the text-to-speech engine is acknowledged by the user after the operational parameter is modified (See e.g., how the TTS engine also includes one or more TTS tuning modules that analyze the operating states of the vehicle based on the measurements acquired from the vehicle sensors and calculate changes to the TTS audio parameters to alter the quality of the TTS synthesized voice in order to increase its intelligibility, and also see e.g., how “…idiosyncrasies of a particular driver may also comprise operational parameters that can be used to tune a TTS system. For example, a driver preference for a male or female voice, or for a certain language or regional accent could be determined by analyzing a driver's own voice through a microphone sampling system or by requesting user input on preferences. Such operational parameters would also fall within the scope and spirit of the present invention….” KIRSCH paras. 8, 19, 24, 25, 30, 31, Figs. 2, 3, Claims 1, 17).
KIRSCH does not explicitly, but VEPREK discloses the bracketed limitations with capabilities comprising see e.g., [a type of message being converted by the text-to-speech engine; a type of command received from the user], [a language of a message being converted by the text-to-speech engine], and [a time of day]  (See e.g., “…speaker characteristics 76, emotion characteristics 77, dialect characteristics 78, and content characteristics 79,…voice characteristics 80, and speaking style characteristics 82…” and also see e.g., how “…real-time data is generated based on an input signal, where the input signal characterizes an intelligibility of the speech with regard to a listener. The method further provides for modifying one or more of the run-time control parameter values based on the real-time data such that the intelligibility of the speech increases…steps of receiving real-time data, and identifying relevant characteristics of synthesized speech based on the real-time data…,” 
See e.g., VEPREK paras. 6-8, 24-26).
 KIRSCH and VEPREK are analogous art because they are from a similar field of endeavor in techniques and applications using text-to-speech (TTS) synthesis.  Thus, it would have been obvious to a person of ordinary skill in the art, at the time the claimed invention was made, to modify the teachings of KIRSCH’s TTS control engine 202 exporting parameters from the TTS parameter module 326 to the TTS speech synthesizer 310 with the additional exemplary “…speaker characteristics 76, emotion characteristics 77, dialect characteristics 78, and content characteristics 79,… voice characteristics 80, and speaking style characteristics 82,…” and capabilities for “…one or more of the run-time control parameter values based on the real-time data …steps of receiving real-time data, and identifying relevant characteristics of synthesized speech based on the real-time data…” taught by VEPREK in order to advantageously provide one or more of the run-time control parameter values that can be modified based on real-time data such that the intelligibility of the speech increases, (See e.g., VEPREK paras. 6-8, 20, 24-26).
With respect to Claim 2, KIRSCH in view of VEPREK discloses:
2. The communication system of claim 1, wherein the processing circuit is further configured to restore the modified operational parameter of the text-to-speech engine to a previous setting after a predefined amount of time has elapsed (See e.g., how “…such speech synthesis parameters are stored in a TTS parameter module 326 and can be updated or modified based on the one or more TTS tuning models 322, 324 that take into account the current state of the vehicle and its environment…TTS control engine 202 then exports parameters from the TTS parameter module 326 to the TTS speech synthesizer 310 to cause the TTS audio stream played to the driver to be modified according to the identified countermeasures…”; “…environmental condition, noise level or weather conditions,” “…a speed of the automotive vehicle; an interior noise level of the automotive vehicle; a number of occupants of the automotive vehicle; a lighting condition of an environment in which the automotive vehicle is operating; a weather condition of an environment in which the automotive vehicle is operating; and a road roughness condition of a road over which the automotive vehicle is moving…,” “…wherein the at least one vehicle sensor adapted to measure the speed of the automotive vehicle comprises at least one of a speedometer, an odometer, an anti-lock brake sensor, and a global positioning sensor…,” “…at least one vehicle sensor adapted to measure the interior noise level of the automotive vehicle comprises at least one of a microphone, a window up/down sensor, a vehicle speed sensor, and a vehicle suspension sensor…,” “…at least one vehicle sensor adapted to measure the weather condition of an environment in which the automotive vehicle is operating comprises at least one of a windshield wiper on/off sensor, and a temperature sensor…,” KIRSCH paras. 8, 19, 24, 25, Figs. 2, 3, Claims 1, 17), and wherein the operational parameter is restored in response to receiving the user input (See e.g., also how “…idiosyncrasies of a particular driver may also comprise operational parameters that can be used to tune a TTS system. For example, a driver preference for a male or female voice, or for a certain language or regional accent could be determined by analyzing a driver's own voice through a microphone sampling system or by requesting user input on preferences. Such operational parameters would also fall within the scope and spirit of the present invention….” KIRSCH paras. 8, 19, 24, 25, 30, 31, Figs. 2, 3, Claims 1, 17).
	Also, VEPREK discloses see e.g., “…speaker characteristics 76, emotion characteristics 77, dialect characteristics 78, and content characteristics 79,…voice characteristics 80, and speaking style characteristics 82…” and also see e.g., how “…real-time data is generated based on an input signal, where the input signal characterizes an intelligibility of the speech with regard to a listener… method further provides for modifying one or more of the run-time control parameter values based on the real-time data such that the intelligibility of the speech increases…steps of receiving real-time data, and identifying relevant characteristics of synthesized speech based on the real-time data…”(See e.g., VEPREK paras. 6-8, 18-20, 24-26).

With respect to Claim 3, KIRSCH in view of VEPREK discloses:
3. The communication system of claim 1, wherein the monitored environmental condition further comprises at least one of: a type of a message being converted by the text-to-speech engine; a type of a command received from the user; an ambient temperature of the user's environment; an experience level of the user with the text-to-speech engine; an experience level of the user with an area of a task application; an amount of time logged by the user with the task application; a language of the message being converted by the text-to-speech engine; a length of the message being converted by the text-to-speech engine; and a frequency that the message being converted by the text-to-speech engine is used by the task application (See e.g., how “…such speech synthesis parameters are stored in a TTS parameter module 326 and can be updated or modified based on the one or more TTS tuning models 322, 324 that take into account the current state of the vehicle and its environment…TTS control engine 202 then exports parameters from the TTS parameter module 326 to the TTS speech synthesizer 310 to cause the TTS audio stream played to the driver to be modified according to the identified countermeasures…”; “…environmental condition, noise level or weather conditions,” “…a speed of the automotive vehicle; an interior noise level of the automotive vehicle; a number of occupants of the automotive vehicle; a lighting condition of an environment in which the automotive vehicle is operating; a weather condition of an environment in which the automotive vehicle is operating; and a road roughness condition of a road over which the automotive vehicle is moving…,” “…wherein the at least one vehicle sensor adapted to measure the speed of the automotive vehicle comprises at least one of a speedometer, an odometer, an anti-lock brake sensor, and a global positioning sensor…,” “…at least one vehicle sensor adapted to measure the interior noise level of the automotive vehicle comprises at least one of a microphone, a window up/down sensor, a vehicle speed sensor, and a vehicle suspension sensor…,” “…at least one vehicle sensor adapted to measure the weather condition of an environment in which the automotive vehicle is operating comprises at least one of a windshield wiper on/off sensor, and a temperature sensor…,” and also see e.g., how “…idiosyncrasies of a particular driver may also comprise operational parameters that can be used to tune a TTS system. For example, a driver preference for a male or female voice, or for a certain language or regional accent could be determined by analyzing a driver's own voice through a microphone sampling system or by requesting user input on preferences. Such operational parameters would also fall within the scope and spirit of the present invention….” KIRSCH paras. 8, 19, 24, 25, 30, 31, Figs. 2, 3, Claims 1, 17).

With respect to Claim 4, KIRSCH in view of VEPREK discloses:
4. The communication system of claim 1, wherein the processing circuitry is further configured to restore the modified operational parameter of the text-to-speech engine to a previous setting in response to the ambient noise level indicating a return to a previous state (See e.g., how “…such speech synthesis parameters are stored in a TTS parameter module 326 and can be updated or modified based on the one or more TTS tuning models 322, 324 that take into account the current state of the vehicle and its environment…TTS control engine 202 then exports parameters from the TTS parameter module 326 to the TTS speech synthesizer 310 to cause the TTS audio stream played to the driver to be modified according to the identified countermeasures…”; “…environmental condition, noise level or weather conditions,” “…a speed of the automotive vehicle; an interior noise level of the automotive vehicle; a number of occupants of the automotive vehicle; a lighting condition of an environment in which the automotive vehicle is operating; a weather condition of an environment in which the automotive vehicle is operating; and a road roughness condition of a road over which the automotive vehicle is moving…,” “…wherein the at least one vehicle sensor adapted to measure the speed of the automotive vehicle comprises at least one of a speedometer, an odometer, an anti-lock brake sensor, and a global positioning sensor…,” “…at least one vehicle sensor adapted to measure the interior noise level of the automotive vehicle comprises at least one of a microphone, a window up/down sensor, a vehicle speed sensor, and a vehicle suspension sensor…,” “…at least one vehicle sensor adapted to measure the weather condition of an environment in which the automotive vehicle is operating comprises at least one of a windshield wiper on/off sensor, and a temperature sensor…,” KIRSCH paras. 8, 19, 24, 25, Figs. 2, 3, Claims 1, 17). 
Also, VEPREK discloses see e.g., “…speaker characteristics 76, emotion characteristics 77, dialect characteristics 78, and content characteristics 79,…voice characteristics 80, and speaking style characteristics 82…” and also see e.g., how “…real-time data is generated based on an input signal, where the input signal characterizes an intelligibility of the speech with regard to a listener… method further provides for modifying one or more of the run-time control parameter values based on the real-time data such that the intelligibility of the speech increases…steps of receiving real-time data, and identifying relevant characteristics of synthesized speech based on the real-time data…”(See e.g., VEPREK paras. 6-8, 18-20, 24-26).
With respect to Claim 5, KIRSCH in view of VEPREK discloses:
5. The communication system of claim 4, wherein the operational parameter of the text-to-speech engine that is modified comprises an audio parameter selected from the group comprising an audio speed, an audio pitch, and/or an audio volume (See i.e., “…updating a TTS voice speed parameter; updating a TTS voice volume parameter; updating a TTS voice pitch parameter; and updating an indication of audio speakers to which the synthesized voice is directed…,”  “…piecewise-linear functions to relate voice speed and voice volume to vehicle speed. Rather than making discrete jumps at predetermined vehicle speed values, the voice speed trace 510 may decrease linearly with a first slope as the vehicle speed increases from zero to twenty miles per hour, and then decrease linearly with a second slope as the vehicle speed increases from twenty to forty miles per hour. Similarly, the voice volume trace 512 indicates that voice volume may increase linearly with vehicle speed with a series of discrete slopes…,” KIRSCH paras. 8, 19, 24, 25, 27, Figs. 2, 3, Claims 1, 17). 

With respect to Claim 6, KIRSCH in view of VEPREK discloses:
6. The communication system of claim 1, wherein the processing circuitry is further configured to vary a modification amount of the operational parameter incrementally (See i.e., “…updating a TTS voice speed parameter; updating a TTS voice volume parameter; updating a TTS voice pitch parameter; and updating an indication of audio speakers to which the synthesized voice is directed…,”  “…piecewise-linear functions to relate voice speed and voice volume to vehicle speed. Rather than making discrete jumps at predetermined vehicle speed values, the voice speed trace 510 may decrease linearly with a first slope as the vehicle speed increases from zero to twenty miles per hour, and then decrease linearly with a second slope as the vehicle speed increases from twenty to forty miles per hour. Similarly, the voice volume trace 512 indicates that voice volume may increase linearly with vehicle speed with a series of discrete slopes…,” KIRSCH paras. 8, 19, 24, 25, 27, Figs. 2, 3, Claims 1, 17). 

With respect to Claim 7, KIRSCH in view of VEPREK discloses:
7. The communication system of claim 3, wherein: the text-to-speech engine is further configured to convert a message comprising a flag indicating the type of the message being converted (See e.g., “…The sensor interface 320 then passes vehicle state information to one or more TTS tuning modules 322, 324 that classify vehicle states and relate them to human reactions and associated countermeasures that can be brought into effect through the adjustment of TTS speech synthesis parameters. Such speech synthesis parameters are stored in a TTS parameter module 326 and can be updated or modified based on the one or more TTS tuning models 322, 324 that take into account the current state of the vehicle and its environment…, KIRSCH paras. 8, 19, 24, 25, Figs. 2, 3, Claims 1, 17); the text-to-speech engine includes multiple operational parameters (See e.g., “…The sensor interface 320 then passes vehicle state information to one or more TTS tuning modules 322, 324 that classify vehicle states and relate them to human reactions and associated countermeasures that can be brought into effect through the adjustment of TTS speech synthesis parameters. Such speech synthesis parameters are stored in a TTS parameter module 326 and can be updated or modified based on the one or more TTS tuning models 322, 324 that take into account the current state of the vehicle and its environment…, KIRSCH paras. 8, 19, 24, 25, Figs. 2, 3, Claims 1, 17); and the processing circuitry is further configured to monitor the type of the message being converted and, in response to the monitored type, modify one or more of the multiple operational parameters (See e.g., how “…such speech synthesis parameters are stored in a TTS parameter module 326 and can be updated or modified based on the one or more TTS tuning models 322, 324 that take into account the current state of the vehicle and its environment…TTS control engine 202 then exports parameters from the TTS parameter module 326 to the TTS speech synthesizer 310 to cause the TTS audio stream played to the driver to be modified according to the identified countermeasures…”; “…environmental condition, noise level or weather conditions,” “…a speed of the automotive vehicle; an interior noise level of the automotive vehicle; a number of occupants of the automotive vehicle; a lighting condition of an environment in which the automotive vehicle is operating; a weather condition of an environment in which the automotive vehicle is operating; and a road roughness condition of a road over which the automotive vehicle is moving…,” “…wherein the at least one vehicle sensor adapted to measure the speed of the automotive vehicle comprises at least one of a speedometer, an odometer, an anti-lock brake sensor, and a global positioning sensor…,” “…at least one vehicle sensor adapted to measure the interior noise level of the automotive vehicle comprises at least one of a microphone, a window up/down sensor, a vehicle speed sensor, and a vehicle suspension sensor…,” “…at least one vehicle sensor adapted to measure the weather condition of an environment in which the automotive vehicle is operating comprises at least one of a windshield wiper on/off sensor, and a temperature sensor…,” KIRSCH paras. 8, 19, 24, 25, Figs. 2, 3, Claims 1, 17).
Also, VEPREK discloses see e.g., “…speaker characteristics 76, emotion characteristics 77, dialect characteristics 78, and content characteristics 79,…voice characteristics 80, and speaking style characteristics 82…” and also see e.g., how “…real-time data is generated based on an input signal, where the input signal characterizes an intelligibility of the speech with regard to a listener… method further provides for modifying one or more of the run-time control parameter values based on the real-time data such that the intelligibility of the speech increases…steps of receiving real-time data, and identifying relevant characteristics of synthesized speech based on the real-time data…”(See e.g., VEPREK paras. 6-8, 18-20, 24-26).

With respect to Claim 8, KIRSCH discloses:
8. A communication system comprising: a text-to-speech engine configured to provide an audible output to a user, the text-to-speech engine (See e.g., TTS control engine 202 in Fig. 2, KIRSCH paras. 24, 25, Fig. 2) including an operational parameter (See e.g., TTS control engine 202, and TTS tuning modules 322, 324 that classify vehicle states and relate them to human reactions and associated countermeasures that can be brought into effect through the adjustment of TTS speech synthesis parameters, KIRSCH paras. 24, 25, Fig. 2); and a processing circuitry (See e.g., sensors, KIRSCH paras. 8, 24, 25, Fig. 3) configured to: monitor an environmental condition related to the text-to-speech engine (See e.g., how the TTS engine also includes one or more TTS tuning modules that analyze the operating states of the vehicle based on the measurements acquired from the vehicle sensors and calculate changes to the TTS audio parameters to alter the quality of the TTS synthesized voice in order to increase its intelligibility, KIRSCH paras. 8, 24, 25, Fig. 3); modify the operational parameter based on the monitored environmental condition (See e.g., how the TTS engine also includes one or more TTS tuning modules that analyze the operating states of the vehicle based on the measurements acquired from the vehicle sensors and calculate changes to the TTS audio parameters to alter the quality of the TTS synthesized voice in order to increase its intelligibility, KIRSCH paras. 8, 24, 25, Fig. 3), wherein the monitored environmental condition [comprises a time of day] (See e.g., how “…such speech synthesis parameters are stored in a TTS parameter module 326 and can be updated or modified based on the one or more TTS tuning models 322, 324 that take into account the current state of the vehicle and its environment…TTS control engine 202 then exports parameters from the TTS parameter module 326 to the TTS speech synthesizer 310 to cause the TTS audio stream played to the driver to be modified according to the identified countermeasures…”; “…environmental condition, noise level or weather conditions,” “…a speed of the automotive vehicle; an interior noise level of the automotive vehicle; a number of occupants of the automotive vehicle; a lighting condition of an environment in which the automotive vehicle is operating; a weather condition of an environment in which the automotive vehicle is operating; and a road roughness condition of a road over which the automotive vehicle is moving…,” “…wherein the at least one vehicle sensor adapted to measure the speed of the automotive vehicle comprises at least one of a speedometer, an odometer, an anti-lock brake sensor, and a global positioning sensor…,” “…at least one vehicle sensor adapted to measure the interior noise level of the automotive vehicle comprises at least one of a microphone, a window up/down sensor, a vehicle speed sensor, and a vehicle suspension sensor…,” “…at least one vehicle sensor adapted to measure the weather condition of an environment in which the automotive vehicle is operating comprises at least one of a windshield wiper on/off sensor, and a temperature sensor…,” and se e.g., also “…idiosyncrasies of a particular driver may also comprise operational parameters that can be used to tune a TTS system. For example, a driver preference for a male or female voice, or for a certain language or regional accent could be determined by analyzing a driver's own voice through a microphone sampling system or by requesting user input on preferences. Such operational parameters would also fall within the scope and spirit of the present invention….” KIRSCH paras. 8, 19, 24, 25, 30, 31, Figs. 2, 3, Claims 1, 17); 
receive a user input indicating that the audible output of the text-to-speech engine is acknowledged by the user after the operational parameter is modified (See e.g., how the TTS engine also includes one or more TTS tuning modules that analyze the operating states of the vehicle based on the measurements acquired from the vehicle sensors and calculate changes to the TTS audio parameters to alter the quality of the TTS synthesized voice in order to increase its intelligibility, and also see e.g., how “…idiosyncrasies of a particular driver may also comprise operational parameters that can be used to tune a TTS system. For example, a driver preference for a male or female voice, or for a certain language or regional accent could be determined by analyzing a driver's own voice through a microphone sampling system or by requesting user input on preferences. Such operational parameters would also fall within the scope and spirit of the present invention….” KIRSCH paras. 8, 19, 24, 25, 30, 31, Figs. 2, 3, Claims 1, 17).
KIRSCH does not explicitly, but VEPREK discloses the bracketed limitations with capabilities comprising see e.g., [a type of message being converted by the text-to-speech engine; a type of command received from the user], [a language of a message being converted by the text-to-speech engine], and [a time of day]  (See e.g., “…speaker characteristics 76, emotion characteristics 77, dialect characteristics 78, and content characteristics 79,…voice characteristics 80, and speaking style characteristics 82…” and also see e.g., how “…real-time data is generated based on an input signal, where the input signal characterizes an intelligibility of the speech with regard to a listener. The method further provides for modifying one or more of the run-time control parameter values based on the real-time data such that the intelligibility of the speech increases…steps of receiving real-time data, and identifying relevant characteristics of synthesized speech based on the real-time data…,” 
See e.g., VEPREK paras. 6-8, 24-26).
KIRSCH and VEPREK are analogous art because they are from a similar field of endeavor in techniques and applications using text-to-speech (TTS) synthesis.  Thus, it would have been obvious to a person of ordinary skill in the art, at the time the claimed invention was made, to modify the teachings of KIRSCH’s TTS control engine 202 exporting parameters from the TTS parameter module 326 to the TTS speech synthesizer 310 with the additional exemplary “…speaker characteristics 76, emotion characteristics 77, dialect characteristics 78, and content characteristics 79,… voice characteristics 80, and speaking style characteristics 82,…” and capabilities for “…one or more of the run-time control parameter values based on the real-time data …steps of receiving real-time data, and identifying relevant characteristics of synthesized speech based on the real-time data…” taught by VEPREK in order to advantageously provide one or more of the run-time control parameter values that can be modified based on real-time data such that the intelligibility of the speech increases, (See e.g., VEPREK paras. 6-8, 20, 24-26).

With respect to Claim 9, KIRSCH in view of VEPREK discloses:
9. The communication system of claim 8, wherein the processing circuitry is further configured to restore the modified operational parameter of the text-to-speech engine to a previous setting in response to the monitored environmental condition indicating a return to a previous state (See e.g., how “…such speech synthesis parameters are stored in a TTS parameter module 326 and can be updated or modified based on the one or more TTS tuning models 322, 324 that take into account the current state of the vehicle and its environment…TTS control engine 202 then exports parameters from the TTS parameter module 326 to the TTS speech synthesizer 310 to cause the TTS audio stream played to the driver to be modified according to the identified countermeasures…”; “…environmental condition, noise level or weather conditions,” “…a speed of the automotive vehicle; an interior noise level of the automotive vehicle; a number of occupants of the automotive vehicle; a lighting condition of an environment in which the automotive vehicle is operating; a weather condition of an environment in which the automotive vehicle is operating; and a road roughness condition of a road over which the automotive vehicle is moving…,” “…wherein the at least one vehicle sensor adapted to measure the speed of the automotive vehicle comprises at least one of a speedometer, an odometer, an anti-lock brake sensor, and a global positioning sensor…,” “…at least one vehicle sensor adapted to measure the interior noise level of the automotive vehicle comprises at least one of a microphone, a window up/down sensor, a vehicle speed sensor, and a vehicle suspension sensor…,” “…at least one vehicle sensor adapted to measure the weather condition of an environment in which the automotive vehicle is operating comprises at least one of a windshield wiper on/off sensor, and a temperature sensor…,” KIRSCH paras. 8, 19, 24, 25, Figs. 2, 3, Claims 1, 17). 
Also, VEPREK discloses see e.g., “…speaker characteristics 76, emotion characteristics 77, dialect characteristics 78, and content characteristics 79,…voice characteristics 80, and speaking style characteristics 82…” and also see e.g., how “…real-time data is generated based on an input signal, where the input signal characterizes an intelligibility of the speech with regard to a listener… method further provides for modifying one or more of the run-time control parameter values based on the real-time data such that the intelligibility of the speech increases…steps of receiving real-time data, and identifying relevant characteristics of synthesized speech based on the real-time data…”(See e.g., VEPREK paras. 6-8, 18-20, 24-26).

With respect to Claim 10, KIRSCH in view of VEPREK discloses:
10. The communication system of claim 8, wherein the processing circuitry is further configured to restore the modified operational parameter of the text-to-speech engine to a previous setting in response to receiving the user input (See e.g., also how “…idiosyncrasies of a particular driver may also comprise operational parameters that can be used to tune a TTS system. For example, a driver preference for a male or female voice, or for a certain language or regional accent could be determined by analyzing a driver's own voice through a microphone sampling system or by requesting user input on preferences. Such operational parameters would also fall within the scope and spirit of the present invention….” KIRSCH paras. 8, 19, 24, 25, 30, 31, Figs. 2, 3, Claims 1, 17).
	Also, VEPREK discloses see e.g., “…speaker characteristics 76, emotion characteristics 77, dialect characteristics 78, and content characteristics 79,…voice characteristics 80, and speaking style characteristics 82…” and also see e.g., how “…real-time data is generated based on an input signal, where the input signal characterizes an intelligibility of the speech with regard to a listener… method further provides for modifying one or more of the run-time control parameter values based on the real-time data such that the intelligibility of the speech increases…steps of receiving real-time data, and identifying relevant characteristics of synthesized speech based on the real-time data…”(See e.g., VEPREK paras. 6-8, 18-20, 24-26).

With respect to Claim 11, KIRSCH in view of VEPREK discloses:
11. The communication system of claim 8, wherein the processing circuitry is further configured to vary a modification amount of the operational parameter incrementally (See i.e., “…updating a TTS voice speed parameter; updating a TTS voice volume parameter; updating a TTS voice pitch parameter; and updating an indication of audio speakers to which the synthesized voice is directed…,”  “…piecewise-linear functions to relate voice speed and voice volume to vehicle speed. Rather than making discrete jumps at predetermined vehicle speed values, the voice speed trace 510 may decrease linearly with a first slope as the vehicle speed increases from zero to twenty miles per hour, and then decrease linearly with a second slope as the vehicle speed increases from twenty to forty miles per hour. Similarly, the voice volume trace 512 indicates that voice volume may increase linearly with vehicle speed with a series of discrete slopes…,” KIRSCH paras. 8, 19, 24, 25, 27, Figs. 2, 3, Claims 1, 17). 
 
With respect to Claim 12, KIRSCH in view of VEPREK discloses:
12. The communication system of claim 8, wherein: the text-to-speech engine includes multiple operational parameters (See e.g., “…The sensor interface 320 then passes vehicle state information to one or more TTS tuning modules 322, 324 that classify vehicle states and relate them to human reactions and associated countermeasures that can be brought into effect through the adjustment of TTS speech synthesis parameters. Such speech synthesis parameters are stored in a TTS parameter module 326 and can be updated or modified based on the one or more TTS tuning models 322, 324 that take into account the current state of the vehicle and its environment…, KIRSCH paras. 8, 19, 24, 25, Figs. 2, 3, Claims 1, 17); the processing circuitry is further configured to monitor the environmental condition and, in response to the monitored environmental condition, modify one or more of the multiple operational parameters, wherein the monitored environmental condition comprises a language of a message being converted by the text-to-speech engine (See e.g., “…speaker characteristics 76, emotion characteristics 77, dialect characteristics 78, and content characteristics 79,…voice characteristics 80, and speaking style characteristics 82…” and also see e.g., how “…real-time data is generated based on an input signal, where the input signal characterizes an intelligibility of the speech with regard to a listener. The method further provides for modifying one or more of the run-time control parameter values based on the real-time data such that the intelligibility of the speech increases…steps of receiving real-time data, and identifying relevant characteristics of synthesized speech based on the real-time data…,” 
See e.g., VEPREK paras. 6-8, 24-26), an ambient noise level, a location of the user, proximity of the user to another user, a type of the message being converted by the text-to-speech engine, a type of a command received from the user, and/or an ambient temperature of the user's environment (See e.g., how “…such speech synthesis parameters are stored in a TTS parameter module 326 and can be updated or modified based on the one or more TTS tuning models 322, 324 that take into account the current state of the vehicle and its environment…TTS control engine 202 then exports parameters from the TTS parameter module 326 to the TTS speech synthesizer 310 to cause the TTS audio stream played to the driver to be modified according to the identified countermeasures…”; “…environmental condition, noise level or weather conditions,” “…a speed of the automotive vehicle; an interior noise level of the automotive vehicle; a number of occupants of the automotive vehicle; a lighting condition of an environment in which the automotive vehicle is operating; a weather condition of an environment in which the automotive vehicle is operating; and a road roughness condition of a road over which the automotive vehicle is moving…,” “…wherein the at least one vehicle sensor adapted to measure the speed of the automotive vehicle comprises at least one of a speedometer, an odometer, an anti-lock brake sensor, and a global positioning sensor…,” “…at least one vehicle sensor adapted to measure the interior noise level of the automotive vehicle comprises at least one of a microphone, a window up/down sensor, a vehicle speed sensor, and a vehicle suspension sensor…,” “…at least one vehicle sensor adapted to measure the weather condition of an environment in which the automotive vehicle is operating comprises at least one of a windshield wiper on/off sensor, and a temperature sensor…,” and se e.g., also “…idiosyncrasies of a particular driver may also comprise operational parameters that can be used to tune a TTS system. For example, a driver preference for a male or female voice, or for a certain language or regional accent could be determined by analyzing a driver's own voice through a microphone sampling system or by requesting user input on preferences. Such operational parameters would also fall within the scope and spirit of the present invention….” KIRSCH paras. 8, 19, 24, 25, 30, 31, Figs. 2, 3, Claims 1, 17).

With respect to Claim 13, KIRSCH in view of VEPREK discloses:
13. The communication system of claim 12, wherein: the text-to-speech engine is further configured to convert a message comprising a flag indicating the type of the message being converted (See e.g., “…The sensor interface 320 then passes vehicle state information to one or more TTS tuning modules 322, 324 that classify vehicle states and relate them to human reactions and associated countermeasures that can be brought into effect through the adjustment of TTS speech synthesis parameters. Such speech synthesis parameters are stored in a TTS parameter module 326 and can be updated or modified based on the one or more TTS tuning models 322, 324 that take into account the current state of the vehicle and its environment…, KIRSCH paras. 8, 19, 24, 25, Figs. 2, 3, Claims 1, 17); the text-to-speech engine includes multiple operational parameters (See e.g., “…The sensor interface 320 then passes vehicle state information to one or more TTS tuning modules 322, 324 that classify vehicle states and relate them to human reactions and associated countermeasures that can be brought into effect through the adjustment of TTS speech synthesis parameters. Such speech synthesis parameters are stored in a TTS parameter module 326 and can be updated or modified based on the one or more TTS tuning models 322, 324 that take into account the current state of the vehicle and its environment…, KIRSCH paras. 8, 19, 24, 25, Figs. 2, 3, Claims 1, 17); and the processing circuitry is further configured to monitor the type of the message being converted and, in response to the monitored type, modify one or more of the multiple operational parameters (See e.g., how “…such speech synthesis parameters are stored in a TTS parameter module 326 and can be updated or modified based on the one or more TTS tuning models 322, 324 that take into account the current state of the vehicle and its environment…TTS control engine 202 then exports parameters from the TTS parameter module 326 to the TTS speech synthesizer 310 to cause the TTS audio stream played to the driver to be modified according to the identified countermeasures…”; “…environmental condition, noise level or weather conditions,” “…a speed of the automotive vehicle; an interior noise level of the automotive vehicle; a number of occupants of the automotive vehicle; a lighting condition of an environment in which the automotive vehicle is operating; a weather condition of an environment in which the automotive vehicle is operating; and a road roughness condition of a road over which the automotive vehicle is moving…,” “…wherein the at least one vehicle sensor adapted to measure the speed of the automotive vehicle comprises at least one of a speedometer, an odometer, an anti-lock brake sensor, and a global positioning sensor…,” “…at least one vehicle sensor adapted to measure the interior noise level of the automotive vehicle comprises at least one of a microphone, a window up/down sensor, a vehicle speed sensor, and a vehicle suspension sensor…,” “…at least one vehicle sensor adapted to measure the weather condition of an environment in which the automotive vehicle is operating comprises at least one of a windshield wiper on/off sensor, and a temperature sensor…,” KIRSCH paras. 8, 19, 24, 25, Figs. 2, 3, Claims 1, 17).
Also, VEPREK discloses see e.g., “…speaker characteristics 76, emotion characteristics 77, dialect characteristics 78, and content characteristics 79,…voice characteristics 80, and speaking style characteristics 82…” and also see e.g., how “…real-time data is generated based on an input signal, where the input signal characterizes an intelligibility of the speech with regard to a listener… method further provides for modifying one or more of the run-time control parameter values based on the real-time data such that the intelligibility of the speech increases…steps of receiving real-time data, and identifying relevant characteristics of synthesized speech based on the real-time data…”(See e.g., VEPREK paras. 6-8, 18-20, 24-26).

With respect to Claim 14, KIRSCH in view of VEPREK discloses:
14. The communication system of claim 12, further comprising a detector operable for monitoring temperature and/or the ambient noise level (See e.g., how “…such speech synthesis parameters are stored in a TTS parameter module 326 and can be updated or modified based on the one or more TTS tuning models 322, 324 that take into account the current state of the vehicle and its environment…TTS control engine 202 then exports parameters from the TTS parameter module 326 to the TTS speech synthesizer 310 to cause the TTS audio stream played to the driver to be modified according to the identified countermeasures…”; “…environmental condition, noise level or weather conditions,” “…a speed of the automotive vehicle; an interior noise level of the automotive vehicle; a number of occupants of the automotive vehicle; a lighting condition of an environment in which the automotive vehicle is operating; a weather condition of an environment in which the automotive vehicle is operating; and a road roughness condition of a road over which the automotive vehicle is moving…,” “…wherein the at least one vehicle sensor adapted to measure the speed of the automotive vehicle comprises at least one of a speedometer, an odometer, an anti-lock brake sensor, and a global positioning sensor…,” “…at least one vehicle sensor adapted to measure the interior noise level of the automotive vehicle comprises at least one of a microphone, a window up/down sensor, a vehicle speed sensor, and a vehicle suspension sensor…,” “…at least one vehicle sensor adapted to measure the weather condition of an environment in which the automotive vehicle is operating comprises at least one of a windshield wiper on/off sensor, and a temperature sensor…,” KIRSCH paras. 8, 19, 24, 25, Figs. 2, 3, Claims 1, 17). 

With respect to Claim 15, KIRSCH in view of VEPREK discloses:
15. The communication system of claim 12, wherein the processing circuitry is further configured to detect a spoken command indicating that the user is experiencing difficulties understanding the audible output of the text-to-speech engine (See e.g., how the TTS engine also includes one or more TTS tuning modules that analyze the operating states of the vehicle based on the measurements acquired from the vehicle sensors and calculate changes to the TTS audio parameters to alter the quality of the TTS synthesized voice in order to increase its intelligibility, and also see e.g., how “…such speech synthesis parameters are stored in a TTS parameter module 326 and can be updated or modified based on the one or more TTS tuning models 322, 324 that take into account the current state of the vehicle and its environment…TTS control engine 202 then exports parameters from the TTS parameter module 326 to the TTS speech synthesizer 310 to cause the TTS audio stream played to the driver to be modified according to the identified countermeasures…”; “…environmental condition, noise level or weather conditions,” “…a speed of the automotive vehicle; an interior noise level of the automotive vehicle; a number of occupants of the automotive vehicle; a lighting condition of an environment in which the automotive vehicle is operating; a weather condition of an environment in which the automotive vehicle is operating; and a road roughness condition of a road over which the automotive vehicle is moving…,” “…wherein the at least one vehicle sensor adapted to measure the speed of the automotive vehicle comprises at least one of a speedometer, an odometer, an anti-lock brake sensor, and a global positioning sensor…,” “…at least one vehicle sensor adapted to measure the interior noise level of the automotive vehicle comprises at least one of a microphone, a window up/down sensor, a vehicle speed sensor, and a vehicle suspension sensor…,” “…at least one vehicle sensor adapted to measure the weather condition of an environment in which the automotive vehicle is operating comprises at least one of a windshield wiper on/off sensor, and a temperature sensor…,” and se e.g., also “…idiosyncrasies of a particular driver may also comprise operational parameters that can be used to tune a TTS system. For example, a driver preference for a male or female voice, or for a certain language or regional accent could be determined by analyzing a driver's own voice through a microphone sampling system or by requesting user input on preferences. Such operational parameters would also fall within the scope and spirit of the present invention….” KIRSCH paras. 8, 19, 24, 25, 30, 31, Figs. 2, 3, Claims 1, 17)

With respect to Claim 16, KIRSCH discloses:
16. A method comprising: providing, by a text-to-speech engine, an audible output to a user, wherein the text-to-speech engine (See e.g., TTS control engine 202 in Fig. 2, KIRSCH paras. 24, 25, Fig. 2) includes an operational parameter (See e.g., TTS control engine 202, and TTS tuning modules 322, 324 that classify vehicle states and relate them to human reactions and associated countermeasures that can be brought into effect through the adjustment of TTS speech synthesis parameters,  KIRSCH paras. 24, 25, Fig. 2); monitoring an environmental condition related to the text-to-speech engine (See e.g., how the TTS engine also includes one or more TTS tuning modules that analyze the operating states of the vehicle based on the measurements acquired from the vehicle sensors and calculate changes to the TTS audio parameters to alter the quality of the TTS synthesized voice in order to increase its intelligibility, KIRSCH paras. 8, 24, 25, Fig. 3); modifying the operational parameter of the text-to-speech engine based on the monitored environmental condition (See e.g., how the TTS engine also includes one or more TTS tuning modules that analyze the operating states of the vehicle based on the measurements acquired from the vehicle sensors and calculate changes to the TTS audio parameters to alter the quality of the TTS synthesized voice in order to increase its intelligibility, KIRSCH paras. 8, 24, 25, Fig. 3), wherein the monitored environmental condition comprises at least one of: an ambient noise level; a location of the user; a proximity of the user to another user; and [a time of day] (See e.g., how “…such speech synthesis parameters are stored in a TTS parameter module 326 and can be updated or modified based on the one or more TTS tuning models 322, 324 that take into account the current state of the vehicle and its environment…TTS control engine 202 then exports parameters from the TTS parameter module 326 to the TTS speech synthesizer 310 to cause the TTS audio stream played to the driver to be modified according to the identified countermeasures…”; “…environmental condition, noise level or weather conditions,” “…a speed of the automotive vehicle; an interior noise level of the automotive vehicle; a number of occupants of the automotive vehicle; a lighting condition of an environment in which the automotive vehicle is operating; a weather condition of an environment in which the automotive vehicle is operating; and a road roughness condition of a road over which the automotive vehicle is moving…,” “…wherein the at least one vehicle sensor adapted to measure the speed of the automotive vehicle comprises at least one of a speedometer, an odometer, an anti-lock brake sensor, and a global positioning sensor…,” “…at least one vehicle sensor adapted to measure the interior noise level of the automotive vehicle comprises at least one of a microphone, a window up/down sensor, a vehicle speed sensor, and a vehicle suspension sensor…,” “…at least one vehicle sensor adapted to measure the weather condition of an environment in which the automotive vehicle is operating comprises at least one of a windshield wiper on/off sensor, and a temperature sensor…,” and se e.g., also “…idiosyncrasies of a particular driver may also comprise operational parameters that can be used to tune a TTS system. For example, a driver preference for a male or female voice, or for a certain language or regional accent could be determined by analyzing a driver's own voice through a microphone sampling system or by requesting user input on preferences. Such operational parameters would also fall within the scope and spirit of the present invention….” KIRSCH paras. 8, 19, 24, 25, 30, 31, Figs. 2, 3, Claims 1, 17); receiving a user input indicating that the audible output of the text-to-speech engine is acknowledged by the user after the operational parameter is modified (See e.g., how the TTS engine also includes one or more TTS tuning modules that analyze the operating states of the vehicle based on the measurements acquired from the vehicle sensors and calculate changes to the TTS audio parameters to alter the quality of the TTS synthesized voice in order to increase its intelligibility, and also see e.g., how “…idiosyncrasies of a particular driver may also comprise operational parameters that can be used to tune a TTS system. For example, a driver preference for a male or female voice, or for a certain language or regional accent could be determined by analyzing a driver's own voice through a microphone sampling system or by requesting user input on preferences. Such operational parameters would also fall within the scope and spirit of the present invention….” KIRSCH paras. 8, 19, 24, 25, 30, 31, Figs. 2, 3, Claims 1, 17).
KIRSCH does not explicitly, but VEPREK discloses the bracketed limitations with capabilities comprising see e.g., [a type of message being converted by the text-to-speech engine; a type of command received from the user], [a language of a message being converted by the text-to-speech engine], and [a time of day]  (See e.g., “…speaker characteristics 76, emotion characteristics 77, dialect characteristics 78, and content characteristics 79,…voice characteristics 80, and speaking style characteristics 82…” and also see e.g., how “…real-time data is generated based on an input signal, where the input signal characterizes an intelligibility of the speech with regard to a listener. The method further provides for modifying one or more of the run-time control parameter values based on the real-time data such that the intelligibility of the speech increases…steps of receiving real-time data, and identifying relevant characteristics of synthesized speech based on the real-time data…,” 
See e.g., VEPREK paras. 6-8, 24-26).
 KIRSCH and VEPREK are analogous art because they are from a similar field of endeavor in techniques and applications using text-to-speech (TTS) synthesis.  Thus, it would have been obvious to a person of ordinary skill in the art, at the time the claimed invention was made, to modify the teachings of KIRSCH’s TTS control engine 202 exporting parameters from the TTS parameter module 326 to the TTS speech synthesizer 310 with the additional exemplary “…speaker characteristics 76, emotion characteristics 77, dialect characteristics 78, and content characteristics 79,… voice characteristics 80, and speaking style characteristics 82,…” and capabilities for “…one or more of the run-time control parameter values based on the real-time data …steps of receiving real-time data, and identifying relevant characteristics of synthesized speech based on the real-time data…” taught by VEPREK in order to advantageously provide one or more of the run-time control parameter values that can be modified based on real-time data such that the intelligibility of the speech increases, (See e.g., VEPREK paras. 6-8, 20, 24-26).
With respect to Claim 17, KIRSCH in view of VEPREK discloses:
17. The method of claim 16, further comprises restoring the modified operational parameter of the text-to-speech engine to a previous setting after a predefined amount of time has elapsed (See e.g., how “…such speech synthesis parameters are stored in a TTS parameter module 326 and can be updated or modified based on the one or more TTS tuning models 322, 324 that take into account the current state of the vehicle and its environment…TTS control engine 202 then exports parameters from the TTS parameter module 326 to the TTS speech synthesizer 310 to cause the TTS audio stream played to the driver to be modified according to the identified countermeasures…”; “…environmental condition, noise level or weather conditions,” “…a speed of the automotive vehicle; an interior noise level of the automotive vehicle; a number of occupants of the automotive vehicle; a lighting condition of an environment in which the automotive vehicle is operating; a weather condition of an environment in which the automotive vehicle is operating; and a road roughness condition of a road over which the automotive vehicle is moving…,” “…wherein the at least one vehicle sensor adapted to measure the speed of the automotive vehicle comprises at least one of a speedometer, an odometer, an anti-lock brake sensor, and a global positioning sensor…,” “…at least one vehicle sensor adapted to measure the interior noise level of the automotive vehicle comprises at least one of a microphone, a window up/down sensor, a vehicle speed sensor, and a vehicle suspension sensor…,” “…at least one vehicle sensor adapted to measure the weather condition of an environment in which the automotive vehicle is operating comprises at least one of a windshield wiper on/off sensor, and a temperature sensor…,” KIRSCH paras. 8, 19, 24, 25, Figs. 2, 3, Claims 1, 17), wherein the operational parameter is restored in response to receiving the user input (See e.g., also how “…idiosyncrasies of a particular driver may also comprise operational parameters that can be used to tune a TTS system. For example, a driver preference for a male or female voice, or for a certain language or regional accent could be determined by analyzing a driver's own voice through a microphone sampling system or by requesting user input on preferences. Such operational parameters would also fall within the scope and spirit of the present invention….” KIRSCH paras. 8, 19, 24, 25, 30, 31, Figs. 2, 3, Claims 1, 17).
	Also, VEPREK discloses see e.g., “…speaker characteristics 76, emotion characteristics 77, dialect characteristics 78, and content characteristics 79,…voice characteristics 80, and speaking style characteristics 82…” and also see e.g., how “…real-time data is generated based on an input signal, where the input signal characterizes an intelligibility of the speech with regard to a listener… method further provides for modifying one or more of the run-time control parameter values based on the real-time data such that the intelligibility of the speech increases…steps of receiving real-time data, and identifying relevant characteristics of synthesized speech based on the real-time data…”(See e.g., VEPREK paras. 6-8, 18-20, 24-26).

With respect to Claim 18, KIRSCH in view of VEPREK discloses:
18. The method of claim 16, wherein the operational parameter of the text-to-speech engine that is modified comprises an audio parameter selected from the group of an audio speed, an audio pitch, and/or an audio volume (See i.e., “…updating a TTS voice speed parameter; updating a TTS voice volume parameter; updating a TTS voice pitch parameter; and updating an indication of audio speakers to which the synthesized voice is directed…,”  “…piecewise-linear functions to relate voice speed and voice volume to vehicle speed. Rather than making discrete jumps at predetermined vehicle speed values, the voice speed trace 510 may decrease linearly with a first slope as the vehicle speed increases from zero to twenty miles per hour, and then decrease linearly with a second slope as the vehicle speed increases from twenty to forty miles per hour. Similarly, the voice volume trace 512 indicates that voice volume may increase linearly with vehicle speed with a series of discrete slopes…,” KIRSCH paras. 8, 19, 24, 25, 27, Figs. 2, 3, Claims 1, 17). 

With respect to Claim 19, KIRSCH in view of VEPREK discloses:
19. The method of claim 16, wherein the modifying comprises varying a modification amount of the operational parameter incrementally (See i.e., “…updating a TTS voice speed parameter; updating a TTS voice volume parameter; updating a TTS voice pitch parameter; and updating an indication of audio speakers to which the synthesized voice is directed…,”  “…piecewise-linear functions to relate voice speed and voice volume to vehicle speed. Rather than making discrete jumps at predetermined vehicle speed values, the voice speed trace 510 may decrease linearly with a first slope as the vehicle speed increases from zero to twenty miles per hour, and then decrease linearly with a second slope as the vehicle speed increases from twenty to forty miles per hour. Similarly, the voice volume trace 512 indicates that voice volume may increase linearly with vehicle speed with a series of discrete slopes…,” KIRSCH paras. 8, 19, 24, 25, 27, Figs. 2, 3, Claims 1, 17). 

8.	Claim 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kirsch et al., (U.S. Patent Application Publication: 2010/0057465), in view of Veprek et al., (U.S. Patent Application Publication: 2002/0128838), and further in view of McKinney (U.S. Patent: 6,813,491), said references of record, and hereinafter referred to as KIRSCH, VEPREK, and McKINNEY.
With respect to Claim 20, KIRSCH in view of VEPREK does not explicitly, but McKINNEY discloses: 20. The method of claim 16, wherein monitoring the proximity of the user to the other user comprises detecting a presence of a wireless signal transmitted by a second device associated with the other user (See e.g., capabilities for “…adapting settings of wireless communication devices based on estimated proximity to respective users…” Abstract, Col. 5, Lines 34-67, Col. 6, Lines 5-10, 34-60, Col. 10, Lines 61-63, Figs. 2-4).
KIRSCH, VEPREK, and McKINNEY are analogous art because they are from a similar field of endeavor in techniques and applications facilitating user interface interactions.  Thus, it would have been obvious to a person of ordinary skill in the art, at the time the claimed invention was made, to modify the teachings of KIRSCH in view of VEPREK’s with the capabilities for “…adapting settings of wireless communication devices based on estimated proximity to respective users…” taught by McKINNEY in order to advantageously enable a wireless communication device to be automatically altered in accordance with motion (if any) of the wireless communication device, and as such being adapted in accordance with user proximity (e.g., via motion sensing), (Abstract, Col. 5, Lines 34-67, Col. 6, Lines 5-10, 34-60, Col. 10, Lines 61-63, Figs. 2-4).
Conclusion
9.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Erzin et al., (E. Erzin, Y. Yemez, A. M. Tekalp, A. Ercil, H. Erdogan and H. Abut, "Multimodal person recognition for human-vehicle interaction," in IEEE MultiMedia, vol. 13, no. 2, pp. 18-31, April-June 2006) discloses, see e.g., “…two different biometric modalities for next-generation vehicles that use biometric person recognition. Next-generation vehicles will undoubtedly feature biometric person recognition as part of an effort to improve the driving experience. Today's technology prevents such systems from operating satisfactorily under adverse conditions. A proposed framework for achieving person recognition successfully combines different biometric modalities, borne out in two case studies…” (See e.g., Erzin et al., Abstract).
Please, see PTO-892 for more details. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edgar Guerra-Erazo whose telephone number is (571) 270-3708.  The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta can be reached on (571) 272-7453.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDGAR X GUERRA-ERAZO/Primary Examiner, Art Unit 2656